DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 03/04/2021 and 02/14/2022 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolkowsky et al. (U.S. Publication No. 2015/0283319) hereinafter “Tolkowsky”.
Regarding claim 1, Tolkowsky discloses an apparatus [apparatus of Tolkowsky; see abstract], comprising:
 an imaging system [see abstract; the imaging system of Tolkowsky]; 
a probe for insertion into a vessel, the probe being coupled to the imaging system [intravascular probe, coupled to an imaging device of the imaging system; see [0226 and [0457]]; 
a flow delivery system associated with the probe to release a differential-contrast fluid into the vessel at a location proximal to an end of the probe [see [0476] and [0521] disclosing that the intravascular probe has means for delivering a contrast fluid marker in the blood vessel]; and 
a processor to: collect data from the imaging system based on release of the differential-contrast fluid into the vessel, analyze the collected data to identify a presence or absence of the differential- contrast fluid as a function of time, [see [0489],[0521] and [0533] disclosing a processor to acquire images to identify the presence of a contrast fluid marker and its flow] and determine a flow rate in the vessel based on analyzing the collected data [see [0533] of Tolkowsky].  
Regarding claim 19, Tolkowsky discloses a method [method of Tolkowsky; see abstract], comprising: 
controlling a flow delivery system associated with a probe to cause release of a differential-contrast fluid into a vessel adjacent to the probe, the probe being optically coupled to an imaging system[see [0476] and [0521] disclosing that the intravascular probe may have means for delivering a contrast fluid marker in the blood vessel];;
collecting, using a processor, data from the imaging system based on the release of the differential-contrast fluid into the vessel;[see [0489], [0521] and [0523]]
analyzing, using the processor, the collected data to identify a presence or absence of the differential-contrast fluid as a function of time [see [0489],[0521] and [0533] disclosing a processor to acquire images to identify the presence of a contrast fluid marker and its flow]; and 
determining, using the processor, a flow rate in the vessel based on analyzing the collected data [see [0533] of Tolkowsky].  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 18, 20-22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al. (U.S. Publication No. 2015/0283319) hereinafter “Tolkowsky” in view of Boppart et al. (U.S. Publication No. 2009/0221920) hereinafter “Boppart”.
claims 2 and 20, Tolkowsky discloses all the limitations of claim 1 above [see rejection of claim 1] 
Tolkowsky does not disclose that the imaging system comprises an optical interferometric system, and wherein the differential-contrast fluid comprises a differential-scattering fluid.  
Boppart, directed towards contract imaging using optical systems [see abstract of Boppart] further discloses that the imaging system comprises an optical interferometric system [see [0034] and [0095] disclosing that the imaging system utilizes a low-coherence interferometry system], and wherein the differential-contrast fluid comprises a differential-scattering fluid [ see [0007] disclosing that the contrast agent may include microbubbles(i.e. scattering fluid)].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Tolkowsky further and make the imaging system comprises an optical interferometric system, and wherein the differential-contrast fluid comprises a differential-scattering fluid according to the teachings of Boppart in order to have a means to distinguish between the sample being detected and a reference so a determination can be made about which signal should be subtracted.

Regarding claim 3 and 21, Tolkowsky discloses all the limitations of claim 1 above [see rejection of claim 1] 
Tolkowsky does not disclose that the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm.  
Boppart further discloses that the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm. [see [0110] and [0122] of Boppart;]


Regarding claim 4 and 22, Tolkowsky discloses all the limitations of claim 1 above [see rejection of claim 1] 
Tolkowsky does not disclose that the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe.  
Boppart further discloses that the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe. [see [0098], [0102]. and [0105] of Boppart]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Tolkowsky further and make the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe according to the teachings of Boppart in order to increase imaging speed and superior sensitivity.

Regarding claim 18 and 36, Tolkowsky discloses all the limitations of claim 1 above [see rejection of claim 1] Tolkowsky further discloses that the imaging system comprises an intravascular ultrasound (IVUS) [see [0470] of Tolkowsky]
the differential-contrast fluid comprises a microbubble-based media.  
Boppart further discloses that the differential-contrast fluid comprises a microbubble-based media. [see [0007] of Boppart]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Tolkowsky further and make the differential-contrast fluid comprises a microbubble-based media according to the teachings of Boppart in order to increase backscattering in the tissue and improving the resolution of imaging. 

Claims 5-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al. (U.S. Publication No. 2015/0283319) hereinafter “Tolkowsky” in view of Boppart et al. (U.S. Publication No. 2009/0221920) hereinafter “Boppart” as applied to claim 4 above, and further in view of Wilson et al. (U.S. Publication No. 2013/0317359) hereinafter “Wilson”.
Regarding claims 5 and 23, Tolkowsky in view of Boppart discloses all the limitations of claims 4 and 22 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose that the OCT probe is rotary and collecting the data, is further to: cause the OCT probe to rotate, collect the data from the optical interferometric system at a plurality of radial positions, and generate a cross-sectional image of the vessel based on collecting data from the optical interferometric system at the plurality of radial positions.  
Wilson, directed towards a probe to detect blood flow using contrast fluid [see abstract of Wilson] discloses that the OCT probe is a rotary probe [see [0028]] coupled to the optical interferometric system by a rotary junction [connector 302; see FIG. 3A and [0028]], and wherein the processor, when collecting the data, is further to: cause the OCT probe to rotate [see [0003] and [0022]-[0023] of Wilson], collect the data from the optical interferometric system at a plurality of radial positions [see [0022]-[0023] of Wilson], and generate a cross-sectional image of the vessel based on collecting data from the optical interferometric system at the plurality of radial positions.[see [0035] of Wilson]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the probe be a rotary probe generating a cross sectional image of the vessel at plurality of radial positions according to the teachings of Wilson in order to accurately determine the flow rate by considering the cross sectional area of the vessel as well as the velocity of the fluid in the vessel [see [0035] of Wilson]

Regarding claim 6 and 24, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose that the processor, when collecting data, is further to: collect a plurality of cross-sectional images through the vessel during a respective plurality of different time periods, and wherein the processor, when analyzing the collected data, is further to: analyze the collected data to identify a fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid.
 Wilson further discloses that the processor, when collecting data, is further to: collect a plurality of cross-sectional images through the vessel during a respective plurality of different time periods[see [0034]-[0035] of Wilson] , and wherein the processor, when analyzing the collected data, is further to: analyze the collected data to identify a fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid.[see [0044] of Wilson] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the processor, when collecting data, is further to: collect a plurality of cross-sectional 

Regarding claim 7 and 25, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the processor, when analyzing the collected data to identify the fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid, is further to: determine an area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid and wherein the processor, when determining the flow rate, is further to: determine the flow rate based on determining the area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid.
Wilson further discloses that the processor, when analyzing the collected data to identify the fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid, is further to: determine an area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid[see [0034]-[0035] of Wilson] , and wherein the processor, when determining the flow rate, is further to: determine the flow rate based on determining the area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid. [see [0044] and [0035] of Wilson]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and when analyzing the collected data to identify the fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid, is further to: determine an area of  according to the teachings of Wilson in order to increase the accuracy of the volumetric blood flow by consideration of the area of each of the cross sectional areas of the vessel.

Regarding claim 8 and 26, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the processor, when determining the flow rate in the vessel, is further to: determine a cross-sectional area of the vessel based on the collected data from the optical interferometric system, and 25WO 2019/204573PCT/US2019/028068 determine the flow rate based on determining the cross-sectional area of the vessel
Wilson further discloses that the processor, when determining the flow rate in the vessel, is further to: determine a cross-sectional area of the vessel based on the collected data from the optical interferometric system, and 25WO 2019/204573PCT/US2019/028068 determine the flow rate based on determining the cross-sectional area of the vessel. [see [0034]-[0035] of Wilson] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the processor, when determining the flow rate in the vessel, is further to: determine a cross-sectional area of the vessel based on the collected data from the optical interferometric system, and 25WO 2019/204573PCT/US2019/028068 determine the flow rate based on determining the cross-sectional area of the vessel according to the teachings of Wilson in order to increase the accuracy of the flow rate determination by considering the cross sectional area of the vessel.

claim 9, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the differential-scattering fluid has a scattering property that is different from blood.  
Wilson further discloses that the differential-scattering fluid has a scattering property that is different from blood. [see [0039] the bolus of fluid has different scattering properties than the blood] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the differential-scattering fluid has a scattering property that is different from blood according to the teachings of Wilson in order to distinguish the blood from the scattering fluid and increase the accuracy of flow velocity determination.

Regarding claim 10, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the differential-scattering fluid comprises at least one of saline, Ringer's lactate solution, dextran, lipid emulsion, or scattering particles.  
Wilson further discloses that differential-scattering fluid comprises at least one of saline, Ringer's lactate solution, dextran, lipid emulsion, or scattering particles. [see [0027] and claim 16] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make differential-scattering fluid comprise at least one of saline, Ringer's lactate solution, dextran, lipid emulsion, or scattering particles according to the teachings of Wilson in order to provide a blood compatible fluid for measurement.

claim 11, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the differential-scattering fluid comprises a radiopaque contrast media and saline.  
Wilson further discloses that the differential-scattering fluid comprises a radiopaque contrast media and saline. [see [0027] and [0030] of Wilson] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the differential-scattering fluid comprises a radiopaque contrast media and saline according to the teachings of Wilson in order to provide a blood compatible fluid for measurement.

Regarding claim 12, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the probe is disposed within a sleeve, and wherein the flow delivery system releases the differential-scattering fluid through the sleeve. 
Wilson further discloses that the probe is disposed within a sleeve, and wherein the flow delivery system releases the differential-scattering fluid through the sleeve. [sheath 303; see FIG. 3A and [0028]] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further the probe is disposed within a sleeve, and wherein the flow delivery system releases the differential-scattering fluid through the sleeve according to the teachings of Wilson in order to provide a protection for the transducer in the vessel.
 

claim 13, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the flow delivery system releases the differential- scattering fluid through an opening in a side of the sleeve.  
Wilson further discloses that the flow delivery system releases the differential- scattering fluid through an opening in a side of the sleeve [see FIG. 3A; the sheath 303 has an opening at the distal end].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the flow delivery system releases the differential- scattering fluid through an opening in a side of the sleeve according to the teachings of Wilson in order to provide fluid communication with the vessel for contrast fluid injection.

Regarding claim 14, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the sleeve is an outer sleeve, wherein the probe is further disposed within an inner sleeve which is disposed within the outer sleeve, wherein the differential-scattering fluid flows between the inner sleeve and the outer sleeve wherein the opening is in the side of the outer sleeve, and wherein the OCT probe rotates within the inner sleeve
 sleeve is an outer sleeve, wherein the probe is further disposed within an inner sleeve which is disposed within the outer sleeve, wherein the differential-scattering fluid flows between the inner sleeve and the outer sleeve [see FIG 5A; the bolus of contrast fluid is between the inner and outer sleeves], wherein the opening is in the side of the outer sleeve, and wherein the OCT probe rotates within the inner sleeve. [see [0039] of Wilson] 

Regarding claim 15, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the probe is disposed within a guide catheter
 the probe is disposed within a guide catheter [catheter 500; see FIG. 5A-6 and [0039] of Wilson].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the probe is disposed within a guide catheter according to the teachings of Wilson in order to provide a housing for the transducer and the probe.

Regarding claim 16, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose each of the plurality of time periods is 30 msec or less.
However, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the time periods of Tolkowsky in view of Boppart further and 

Regarding claim 17, Tolkowsky in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Tolkowsky in view of Boppart does not disclose the flow delivery system comprises a pump fluidly coupled to the outer sleeve, and wherein the processor, prior to collecting the data, is further to: control the flow delivery system to cause the release of the differential-contrast fluid into the vessel at the location proximal to the end of the probe
Wilson further discloses that the flow delivery system comprises a pump fluidly coupled to the outer sleeve, and wherein the processor, prior to collecting the data, is further to: control the flow delivery system to cause the release of the differential-contrast fluid into the vessel at the location proximal to the end of the probe. [see [0027] of Wilson; injector pump] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and method of Tolkowsky in view of Boppart further and make the flow delivery system comprise a pump fluidly coupled to the outer sleeve, and wherein the processor, prior to collecting the data, is further to: control the flow delivery system to cause the release of the differential-contrast fluid into the vessel at the location proximal to the end of the probe according to the teachings of Wilson in order to deliver the fluids automatically.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793